UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2172



ROGER L. SANFORD,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, SECRETARY OF VETERANS
AFFAIRS,

                                              Defendant - Appellee,

          and


TOGO D. WEST, JR.; PHILLIP M. HAMME; RAYMOND
BLANFORD; JULIAN BERRY, as employees in their
own capacity with the United States Department
of Veterans Affairs,

                                                         Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-00-502-3)


Submitted:   February 27, 2003              Decided:   April 1, 2003


Before WIDENER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Roger L. Sanford, Appellant Pro Se. Kelly Rixner Curry, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roger L. Sanford appeals the district court’s order accepting

the recommendation of the magistrate judge and awarding summary

judgment to the Defendant on Sanford’s Title VII discrimination

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Sanford v. Principi, No. CA-00-502-3 (S.D.W. Va. Sept.

26, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court, and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2